Case 8:18-cv-00259-PWG Document 25 Filed 08/05/19 Page 1 of 3

UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MARYLAND (Greenbelt Division)

WENGUI GUO a/k/a MILES KWOK (Ho Wan Kwok)
plaintiff,
Vv. y~ Civil Case # PWG 18-cv-259
HONGKUAN LL, pro se
defendant.

Memorandum in Support of DEFENDANT’S MOTION TO VACATE
DEFAULT JUDGEMENT AND MOTION TO DISMISS

I, Hongkuan Li, the Defendant filed a motion on July 26, 2019, to vacate the default judgment
entered on May 29, and to dismiss the case for 1) Defendant was never served, 2) violation of
court orders and rules by the Plaintiff, and 3) lack of jurisdiction.

In that Motion, I stated one refugee-in-application as Plaintiff, and one asylee as Defendant
would destroy the diversity requirement in the federal jurisdiction. I requested the case to be
dismissed immediately upon the default judgment being vacated, due to, among other things,
lack of jurisdiction.

The Defendant hereby submit Exhibit F as supporting evidence to my claim on lack of
jurisdiction. The U.S. Constitution does not allow this Court to hear an action solely between
non-U.S. citizens (Hodgson v. Bowerbank).

There might still have some cloud on the U. S. citizenship self-claimed by this refugee-in-
application, Plaintiff Guo. Court filings in Supreme Court of State of New York (Zheng Wu v.
Guo Wengul) could shed some light on this matter.

The Defendant hereby submit Exhibits C, D, E, for reference only. The attorneys hired by Zheng
Wu obviously have done a superb job describing Guo as what he really is, a renegade spy,
who—after having been accused and convicted of a broad array of criminal acts—fled to the
United States with the hope of purchasing for himself the type of unofficial asylum reserved for
those of extreme wealth.

The name Zheng Wu a/k/a Bruno Wu is mentioned in this lawsuit. The allegation story of Zheng
Wu, as a spy head, is mentioned in Plaintiff's verified Complaint #85-89. Plaintiff Guo alleged
him and announced to the public, as a spy head, leading a group of Chinse Communist spies to
attack Plaintiff Guo, hinting that I might be a member of the spy team led by Zheng Wu. Plaintiff
Guo also wrongly complained about me being paid by the government of the People’s Republic
Case 8:18-cv-00259-PWG Document 25 Filed 08/05/19 Page 2 of 3

of China. On Plaintiff's verified complaint #114, Mr. Guo lied about my funding, made groundless
accusation to mislead this Court and defame me in the public, that HONGKUAN LI IS ONE OF THE
ACTIVISTS PAID BY THE CHINESE GOVERNMENT TO DESTROY, DEFAME, AND OTHERWISE OPPOSE
GUO. Mr. Guo put this complaint on every person he sued. This is political defamation in itself. |
request the Court to order Plaintiff to show evidence of my funding from Chinese Government
source.

| have nothing to do with Zheng Wu. All these complaints from Guo are unbelievable in content,
contrary to my knowledge, irrelevant to my dispute with Plaintiff Guo, and resulting in
defamation to me, as these ridiculous complaints are copied and widely published over the
Internet by his followers.

The Defendant requested an award of $250,000 for the damages caused by the mistakes and
criminal acts of the Plaintiff Guo.

The Defendant requested the Court to order Plaintiff to pay cost for an investigation in the
authenticity or forgery of Li's signature as key evidence of service to mislead the Court into
further action.

The Defendant hereby request the Court to order another investigation, into the authenticity or
forgery of the signatures of the Plaintiff Guo himself. Compare Exhibit A (filed on 1/26/2018)
with Exhibit B (filed on 7/23/2019), these are different signatures of the same Plaintiff Guo filed
in this case on different time.

This shows Plaintiff Guo confused himself and exhibited his talent as truly a Master of Fraud. He
fabricated top secret Chinese Communist documents and tried to mislead the public and US
intelligence community as well as US Immigration to believing him as having some value. He
announced at the press conference and on other occations on YouTube or Twitter, these secret
documents to be true and verified by authorities like the FBI, CIA and U.S. government, on Oct.
5, 2017 in a press conference held in the NATIONAL PRESS CLUB. These so-called documents
were proved to be faked by twin brothers, Chen Zhiheng and Chen Zhiyu, paid $4000 per month
by Plaintiff Guo with a promise of additional $50,000,000 fund in reserve. The story-in-depth is
widely available as the case of Guo forgery by the Chen's were broadcast on CCTV and on
YouTube with all the details. Guo has the reputation as a fraud master in faking all kind of
documents required by banks. Information is widely available in the Internet.

[hereby submit a Statement of Guo Wengui, Exhibit G, which is a rebuttal of Guo to a Wall
Street Journal report on 7/22 failed miserably NOT to address the key issue of his intended
investigation of 15 names protected by the U.S. State Dept., instead, he quoted his procedural
victories in frivolous lawsuits against true democracy advocates like Xia Yeliang in Alexandria
VA federal court and against Hongkuan Li in Greenbelt MD.

That’s a further indication that Plaintiff Guo is a spy working to destroy real democracy
advocates of China, through dozens of frivolous lawsuits, and at same time showing to the whole
world, people in China in particular, that the U.S. judiciary system could not punish a reckless
Case 8:18-cv-00259-PWG Document 25 Filed 08/05/19 Page 3 of 3

abuser like himself, so the very idea of promoting American style freedom of speech, rule of law
and democracy, is proved to be absurd.

Respectfully submitted,

te 83/221

SIGNED BY HONGKUAN LL pro se defendant

CERTIFICATE OF SERVICE

1 HEREBY CERTIFY that the Memorandum in Support of Defendant's MOTION TO VACATE
DEFAULT JUDGEMENT AND MOTION TO DISMISS was served on this__ day of August,

2019 via email and/or first class mail with postage pre-paid on Wengui Guo and/or his counsel
Ari Casper, at The Casper Firm, LLC, 400 E. Pratt St., Suite 903, Baltimore MD 21202

Jee. k ¥2/20L9

Signed by: Hongkuan Li

STATE OF MARYLAND
COUNTY OF Prince George's , to wit:

I hereby certify that on the 3s | day of August, 2019, before me, the subscriber, a notary public
of the State of Maryland, in and for @ INce Geog , personally appeared

HONGKUAN LI (swearing) and made oath or affirmation in due form of law that the matters

and facts set forth in the Memorandum in Support of Defendant's MOTION TO VACATE
DEFAULT JUDGEMENT AND MOTION TO DISMISS are true.

As witness, my hand and notarial seal.

SS
NEGAN
“'ublic

a's County
‘and

vires Dec. 29, 2019

 
  
   

 

(Notary Seal) Signature of Notary Public

 

Notary Public

My Commission expires: |. [24] 20/ Y
